Citation Nr: 1456768	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  Records indicate he had additional reserve service from January 1978 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and June 2012 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Additional evidence was provided in support of the appeal in October 2014 with waiver of Agency of Original Jurisdiction (AOJ) consideration.

The issues of entitlement to service connection for a left knee disability and hypertension are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection for intermittent pain and swelling in the left knee and the Veteran was notified of the decision, but did not perfect an appeal.

2.  Evidence added to the record since the January 2002 rating decision raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A January 2002 rating decision denied service connection for intermittent pain and swelling in the left knee.  The Veteran was notified of the decision, but he did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The evidence added to the record since January 2002 decision includes VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of the claim.  A September 2011 VA examination found there was no scientific data indicating that a disability in one knee caused destruction or involvement in the other knee, and that the Veteran's left knee disability was most likely an age-related degeneration.  However, private treatment records dated in April 2013 from C.T.S., M.D., noted that because of the need to compensate for the discomfort in his right knee the Veteran had depended more on his left knee and that there was a possibility that he had some degenerative and inflammatory changes of his left knee secondary to the right knee.  A May 2013 private treatment report from G.R., M.D., noted it was felt that the Veteran had overstressed his left knee to compensate for moderate to severe degenerative joint disease of the right knee, but that the physician was unsure if the present left knee disorder was related to the right knee disability.  In October 2014, the Veteran provided copies from a medical treatise which included information concerning secondary osteoarthritis development and biomechanical overloading.  

Based upon the evidence of record, the Board finds that the evidence received since the January 2002 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claim.  The April and May 2013 private treatment reports addressed the possibility that a left knee disorder may have developed or increased as a result of the Veteran's service-connected right knee disability.  Therefore, the claim must be reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been received to reopen a claim for service connection for a left knee disability and to that extent only, the appeal is granted.



REMAND

A review of the record shows that the Veteran has provided conflicting information as to whether he had active service, including active duty for training (ACDUTRA), after April 1971.  An August 2009 VA report of contact noted the Veteran reported that he had only one period of active service from 1969 to 1971 and that his subsequent service was inactive duty for training (INACDUTRA).  At the October 2014 hearing, however, he testified that he had periods of active service in 2008 with treatment for hypertension.  The available record includes a copy of a DA Form 2173, Statement of Medical Examination and Duty Status, indicating the Veteran was treated for hypertension on May 13, 2008, at the Grenada Family Medicine Clinic.  No line of duty opinions or determinations were provided.  

The Board also notes that the evidence of record includes inconsistent medical findings as to whether the Veteran's left knee disability was either incurred or aggravated by the service-connected right knee disability.  Although the September 2011 VA examiner found the Veteran's left knee disability was most likely an age-related degeneration, private treatment records dated in April 2013 and May 2013 indicated a possibility that to some degree he may have a left knee disorder secondary to his right knee disability.  The Veteran provided copies in October 2014 from a medical treatise addressing secondary osteoarthritis development and biomechanical overloading.  Therefore, the Board finds that further development and scheduling an examination is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional, specific information as to the nature of his service after April 1971, to include details as to any periods of active service in 2008.  He should be notified that information sufficient for an adequate request to the appropriate agency for verification and a search for additional records is required.  All efforts to obtain information or to verify service should be documented in the record.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

3.  Then, schedule the Veteran for a VA examination by an orthopedic medical doctor specialist.  The physician must review the appellate record, including the Veteran's statements, private treatment reports in April and May 2013, and the medical treatise copies provided in October 2014, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability was incurred during service or is due to any event, disease, or injury during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability is due to or the result of a service-connected right knee disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability?

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


